Citation Nr: 0840633	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a lower back disability.

2.  Entitlement to special monthly compensation, based on the 
need for the regular aid and attendance of another person or 
upon housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and May 2007 rating decisions of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In February 2008 the veteran filed a claim for service 
connection for disability of the right thumb.  The record 
before the Board does not reflect that this claim has been 
addressed by the RO.  Therefore, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion, to include limitation of forward 
flexion of the thoracolumbar spine to less than 30 degrees; 
the disability has resulted in no unfavorable ankylosis of 
the entire thoracolumbar spine, no significant neurological 
impairment, and no incapacitating episodes.

2.  The veteran is not permanently housebound by reason of 
service-connected disability, and none of his service-
connected disabilities is rated as 100 percent disabling.

3.  The veteran's service-connected disabilities due not 
prevent him from attending to the needs of nature, caring for 
himself, or protecting himself from the hazards of his 
environment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating but no 
higher for a low back disability have been met throughout the 
initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2008). 

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person or 
upon housebound status have not been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice mandated by the VCAA for the special monthly 
compensation claim was given by letter sent in April 2007, 
prior to the initial adjudication of the claim.  Although the 
notice provided with respect to the low back claim was not 
sent until June 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations in response to his 
claims.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.

Lower Back Disability

Legal Criteria

Disability ratings are determined by applying the criteria  
set forth in the VA Schedule for Rating Disabilities (Rating  
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil 
occupations.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2008) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Disorders of the spine are evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243 (2008).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; or if 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Under Diagnostic Code 5243 for evaluating intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned if there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In the April 2006 rating decision on appeal, the veteran was 
granted service connection and assigned a 20 percent 
disability rating for degenerative disc disease of the lumbar 
spine, effective August 4, 2005.  

In February 2006, the veteran was provided a VA examination.  
He reported that he had been told by a medical treatment 
provider that he had a broken back and stated that he had 
constant pain, measured as 7 on a 10-scale, and that the pain 
radiated into his right hip and groin.  He stated that it 
affected his ability to walk even a few yards.  Standing more 
than 30 minutes or sitting more than 30 minutes aggravated 
the condition, he said.  He denied any prescribed bed rest 
due to this condition and stated that he had flare-ups of 
pain with the above aggravating factors that resulted in pain 
measured as 9 on the 10-scale.  This happened every day and 
lasted the rest of the day, he reported.  It prevented him 
from doing the maintenance work he used to perform, he 
claimed.  The examiner commented that he observed the veteran 
walking to the radiology department without difficulty and 
without stopping.  He estimated that the distance to the 
radiology department was 50 yards.

The examination of the thoracolumbar spine showed pain-free 
flexion 0 to 10 degrees; with pain, it was 10 to 40 degrees.  
Extension, pain free, was 0 to 6 degrees.  Lateral flexion 
was 0 to 10 degrees, pain free, to the right; with pain, it 
was 10 to 20 degrees.  There was lateral flexion of 0 to 8 
degrees, pain free, on the left; lateral flexion with pain, 
however, was 8 to 12 degrees.  He was unable to rotate, the 
examiner noted.  

The examiner wrote that the range of motion of the lumbar 
spine as measured above was additionally limited following 
repetitive use due to pain resulting in 10 degrees further 
reduction in lumbar spine flexion.  The examiner stated that 
"the total endpoint is 30 degrees after repetitive use," 
referring with relevance to present rating purposes, it 
appears to the Board, to forward flexion with pain.  The 
veteran was diagnosed with mild degenerative disc disease at 
L4-5.

The veteran was provided a VA neurological examination in 
April 2007.  He complained that the pain occasionally spread 
to both legs and also that he had had numbness in both legs 
for the last 2 or 3 years.  On examination, he was found to 
have normal strength except in the feet, both of which were 
week.  Coordination was normal.  Achilles reflexes were 
absent and distal sensory loss involving the stocking-type of 
pattern compatible with an advanced diabetic peripheral 
neuropathy was present.  The examiner diagnosed diabetic 
peripheral neuropathy and L4-5 degenerative disc disease.

A VA examination of the veteran's spine was conducted in 
February 2008, during which the veteran stated that he was 
bedridden, used a wheelchair, and a walker.  He stated that a 
stroke he had experienced had not affected his mobility; 
rather, it was his lower back disability, he contended, that 
limited his mobility.  He complained that he had constant, 
severe pain that registered an 8 on a 10-scale.  This pain, 
he reported, did not radiate but rather affected his ability 
to walk only a few feet.  The veteran denied any 
incapacitating episodes, but reported instead that he had 
self-prescribed bed rest for 99.5 percent of every day.  The 
veteran reported severe flare-ups of pain measured as 10 on 
the 10-scale, which he said lasted all day.  The veteran also 
noted that he used the assistive device of a back brace, a 
shower chair, orthopedic pillows, a walker, commode, and a 
wheelchair.  Range of motion testing disclosed flexion with 
pain from 0 to 30 degrees; extension with pain from 0 to 8 
degrees; and lateral flexion right and left with pain from 0 
to 4 degrees; and rotation right and left with pain from 0 to 
10 degrees.  The examiner reported that range of motion of 
the lumbar spine was additionally limited following 
repetitive use due to pain, resulting in a 10-degree further 
reduction in flexion.  His range of motion, the examiner 
determined in conclusion, was from 0 to 20 degrees with pain.  
There was a grade 2 moderate spasm of the lumbar spine with 
tenderness.  The examiner was not able to assess straight leg 
raising.  Neurologically, motor observations were found to be 
adequate as to bulk and tone.  The examiner noted that the 
MRI [magnetic resonance imaging] of record showed 
retrolisthesis, stenosis of the lumbar spine, and 
degenerative disc disease with nerve root lesions and 
spondylosis.  The examiner otherwise referred the question of 
neurological deficits to the aforementioned VA neurological 
examination.

As a preliminary matter, the Board notes that the record does 
not establish, even though the veteran alleges his need for 
near-continuous bed rest, that he has been prescribed bed 
rest by a physician for any incapacitating episode of low 
back pain.  In fact, the examiner at the February 2008 VA 
examination specifically noted that the veteran reported not 
having been prescribed bed rest by a physician for any 
incapacitating episodes and that his bed rest was strictly 
self-prescribed.  Although the February 2008 examiner 
volunteered an opinion that the veteran's degenerative disc 
disease was "at least as likely as not" the cause of his 
being bedridden, there is no evidence that the veteran has 
actually been prescribed bed rest by a physician because of 
his low back disability.  Therefore, he is not entitled to a 
higher rating on the basis of incapacitating episodes.  

Moreover, none of the medical evidence, to include the report 
of the April 2007 VA neurological examination discussed 
above, shows that the veteran's low back disability has 
resulted in any neurological impairment affecting either 
lower extremity.  A private physician, W.S.J., M.D., 
submitted a letter dated in January 2007 and received in 
April 2007 that states that as far as the veteran's back was 
concerned, the veteran did not really have [a related] 
numbness in his knees.  Dr. W.S.J. wrote that he left the 
evaluation of long-term persistent radiating pains to a 
lumbar spine surgeon.

The veteran contends and the Board finds that an increased 
rating is warranted for his low back disability as 
examinations have consistently shown forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less, with 
pain or pain following repetitive use.  In this regard, the 
Board recalls the results of the February 2006 and February 
2008 VA examinations.  At the February 2006 examination, 
forward flexion of the lumbar spine was measured to 10 
degrees with pain.  At the February 2008 examination, a range 
of motion of the lumbar spine additionally limited following 
repetitive use due to pain resulted in a 10-degree further 
reduction in flexion.  In view of the foregoing, therefore, 
the disability warrants a higher evaluation of 40 percent 
under the general rating formula for rating diseases and 
injuries of the spine throughout the initial rating period.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 40 percent, but 
has found none.  A disability rating in excess of 40 percent 
under the general rating formula for rating diseases or 
injuries of the spine is unwarranted because there is no 
evidence of an unfavorable ankylosis of the thoracolumbar 
spine, much less of the entire spine.   

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a disability rating of 40 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In this regard, the 
Board notes that although one examiner apparently believes 
that the veteran is essentially bedridden due to his back 
disability, this opinion is not adequately supported by the 
record.  The record reflects that the veteran has no atrophy 
or weakness in his legs, which certainly would not be the 
case if he is essentially bedridden as he claims.  Moreover, 
although he reported at the February 2006 examination that he 
had difficulty even walking a few yards, the examiner 
observed him walking a distance of 50 yards without 
difficulty.  

In sum, the Board has no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 40 percent evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

Special Monthly Compensation

Legal Criteria

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself  
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis  
to protect the claimant from hazards or dangers incident to  
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352

Special monthly compensation based upon housebound status is 
authorized if the veteran has a single permanent service- 
connected disability rated 100 percent disabling, and has 
either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R.  
§ 3.351(d). 

Analysis

Presently, the veteran is seeking entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or upon housebound status.

Service connection is currently in effect for the following 
disabilities: post-traumatic left knee arthritis, rated as 30 
percent disabling; limitation of extension of the right knee, 
rated as 10 percent disabling prior to November 27, 2006, and 
30 percent disabling from that date on; residuals of Osgood-
Schlatter's disease of the right knee, rated as 20 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 40 percent disabling as a result of the decision 
above; and chronic gastritis, rated as 10 percent disabling.  
The veteran has also been in receipt of a total disability 
rating for individual unemployability during the pendency of 
the claim.

Initially, the Board notes that the veteran does not have a 
single permanent disability rated 100 percent disabling at 
this time.  Therefore, he is not entitled to special monthly 
compensation at the housebound rate.

The Board now turns to the issue of whether the veteran's 
service-connected disabilities have rendered him in need of 
the regular aid and attendance of another person.  

A review of the entire record discloses limited evidence 
favoring the view that the veteran has physical incapacity 
mandating assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment due 
to service-connected disability.  The veteran's private 
physician, Dr. W.S.J., has written in a letter dated in 
December 2007 and received in January 2008 that the veteran 
needs a wheelchair and a walker to get around, and that he 
requires the use of his wife to dress and do activities such 
as bathing and grooming.  Dr. W.S.J. clearly attributed these 
problems in the main to the veteran's service-connected 
bilateral knee and back disorders.  Dr. W.S.J. also wrote of 
the veteran's need for help dressing and for a walker in a 
letter dated in January 2007 and received in April 2007.  

The Board also notes that the April 2007 and February 2008 VA 
Aid and Attendance examination reports as well as the other 
VA examination reports in April 2007 and February 2008 
include the veteran's statements that he relies on a 
wheelchair or a walker in order to travel; that the veteran 
says his wife is currently his primary caretaker; and that he 
has not worked since 2004 largely due, he holds, to pain and 
decreased mobility.  

The Board acknowledges the veteran's contention that he 
spends most of his day at home in bed.  However, upon a 
review of the evidence the Board finds no indication of 
physician-prescribed bed rest for the veteran.  The Board 
also takes notice of the fact that the veteran has testified 
to difficulty performing self-care, to include a need for 
assistance from his wife in preparing his food and in getting 
in and out of bed to use the bathroom, to get into the 
shower, to bathe, and to shave himself.  

However, the Board finds that the medical evidence does not 
support the veteran's contentions and furthermore 
preponderates against the view expressed by Dr. W.S.J.  At 
the February 2006 VA examination, the veteran stated that his 
back, hip, and groin pain affected his ability to walk even a 
few yards; however, the examiner observed the veteran walking 
50 yards to radiology without stopping and without 
difficulty.  In addition, although the veteran says that he 
stays in bed all the time and describes lots of problems with 
ambulation, the February 2008 Aid and Attendance examiner 
noted that there was no atrophy in the lower extremities.  
There was, it follows, no objective evidence noted on that 
occasion that the veteran's back disorder affected the lower 
extremities in such a manner as occurs when orthopedic and 
neurologic manifestations combine to impair a person's 
ability to walk.  Moreover, the veteran is not service-
connected for anything affecting the upper extremities.  The 
February 2008 Aid and Attendance examiner specifically found 
that there were no restrictions with respect to the veteran's 
self-feeding, clothing, bathing, shaving, and toileting.  The 
February 2008 VA Aid and Attendance examination, in sum, 
failed to provide medical findings supporting the veteran's 
reported need for assistance with several of the activities 
of daily living.  The April 2007 Aid and Attendance examiner 
did not report any conclusions in this regard whatsoever.  
Notwithstanding the February 2008 VA spine examiner's comment 
on the veteran's need for his wife to help him dress, bathe, 
toilet, prepare food, and shop, the Aid and Attendance 
examiner's report from that same month specifically found 
that the veteran could perform self-care.  Moreover, the 
Board finds the February 2008 Aid and Attendance examiner's 
report to be more probative than either Dr. W.S.J.'s letters 
or the other February 2008 examination report because it 
addresses the legal criteria for aid and attendance with a 
clear and precise medical finding that determines whether the 
evidence upon physical examination of the veteran warrants 
finding the veteran to be as severely impaired as he would 
wish people to believe.  Also, unlike Dr. W.S.J., the 
February 2008 VA Aid and Attendance examiner, like the 
February 2006 examiner, benefited from a review of the 
veteran's claims folders and produced reports with 
observations and findings that together preponderate against 
the favorable view of one private physician.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran's service-connected 
disabilities do not render him so helpless that he is unable 
to care for himself or to protect himself from hazards or 
dangers incident to his daily environment.  Accordingly, 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is not 
warranted.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to an initial disability rating of 40 percent but 
no higher for the veteran's lower back disability is granted 
throughout the initial rating period, subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to special monthly compensation, based on the 
need for the regular aid and attendance of another person or 
upon housebound status is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


